
	
		I
		111th CONGRESS
		1st Session
		H. R. 1888
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Cummings, Mr. Lewis of
			 Georgia, Mr. Kagen, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax to vehicle fleet operators for purchasing tires made
		  from recycled rubber.
	
	
		1.Short titleThis Act may be cited as the
			 Tire Investment, Recovery and
			 Extension Act of 2009 or the TIRE Act of 2009.
		2.Findings
			(1)The majority of rubber used by industry in
			 the United States is synthetic rubber that has been derived from
			 petroleum.
			(2)The tire industry
			 is the largest consumer of rubber in the United States, using over 3 billion
			 pounds of rubber annually to produce over 250 million tires.
			(3)Recycled rubber
			 from scrap tires can be used in the production of new tires at loadings
			 exceeding 10 percent of the weight of rubber in the tire if the particle size
			 of the recycled rubber is extremely fine (80 mesh/177 microns or finer) and the
			 particles are free from impurities such as steel and fiber.
			(4)On
			 average, the United States can save a gallon of oil for every tire produced
			 incorporating 10 percent recycled rubber.
			(5)On average, for
			 every pound of recycled rubber used as an alternative to synthetic rubber, the
			 United States will prevent a pound of carbon dioxide from being released into
			 the atmosphere.
			(6)An independent study has determined that
			 air permeability in a standard tire can be reduced by up to 50 percent when
			 using recycled content. If recycled content is used in every passenger car in
			 the United States, it would result in a fuel savings of up to 750 million
			 gallons per year.
			3.Credit for
			 purchases by vehicle fleet operators of tires made from recycled
			 rubber
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45R.Purchases by
				vehicle fleet operators of tires made from recycled rubber
						(a)Allowance of
				creditFor purposes of section 38, in the case of an eligible
				taxpayer, the recycled rubber tire credit determined under this section is $3
				for each qualified tire purchased by the taxpayer during the taxable year for
				use on a highway motor vehicle used in a trade or business of the
				taxpayer.
						(b)Dollar
				limitation
							(1)In
				generalThe credit determined under this section for any taxable
				year shall not exceed—
								(A)$10,000,000 in the
				case of taxable years ending during the first year beginning after the date of
				the enactment of this section,
								(B)$15,000,000 in the case of taxable years
				ending during the 2nd such year,
								(C)$25,000,000 in the case of taxable years
				ending during the 3rd, 4th, or 5th such year, and
								(D)except as provided
				in paragraph (2), zero thereafter.
								(2)Carryover of
				unused limitationIf the
				limitation under this subsection for any taxable year (after the application of
				this paragraph) exceeds the credit determined under this section for such year,
				such limitation for the succeeding taxable year shall be increased by the
				amount of such excess. No amount may be carried under the preceding sentence to
				any taxable year ending after the 6th year beginning after the date of the
				enactment of this section.
							(3)Aggregate
				limitationIn no event shall the aggregate credit determined
				under this section for a taxpayer for all taxable years exceed
				$100,000,000.
							(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means any person who regularly uses more than 100 vehicles in
				any trade or business of such person during the taxable year.
						(d)Qualified
				tireFor purposes of this
				section—
							(1)In
				generalThe term qualified tire means—
								(A)any qualified new
				tire, and
								(B)any qualified
				retread tire.
								(2)Qualified new
				tireThe term qualified new tire means any tire
				(other than a retread tire) if—
								(A)the tire is
				manufactured in the United States,
								(B)the original use
				of the tire begins with the taxpayer, and
								(C)at least the new
				tire percentage of the total weight of the rubber in the tire is attributable
				to recycled rubber powder.
								(3)Qualified
				retread tireThe term qualified retread tire means
				any retread tire if—
								(A)the tire is of a
				type used on highway motor vehicles having a gross vehicle weight rating of at
				least 2,600 pounds,
								(B)the tire is
				retreaded in the United States,
								(C)the original use
				of the tire (after retreading) begins with the taxpayer, and
								(D)at least the retread tire percentage of the
				total weight of the rubber in the retread portion of the tire is attributable
				to recycled rubber powder.
								(4)Recycled content
				percentagesThe new tire percentage and the retread tire
				percentage shall be determined in accordance with the following table:
								
									
										
											If the tire is purchased
						during—The new tire percentage
						is—The retread tire percentage is—
											
										
										
											the 1st year after the date of the enactment of this
						section810
											
											the 2nd such year911
											
											the 3rd such year1012
											
											the 4th such year1113
											
											the 5th such year1214
											
										
									
								
							(5)Recycled rubber
				powderThe term
				recycled rubber powder means recycled vulcanizate particulate
				rubber at a size classification of 80 mesh or finer as defined in the ASTM
				standard D5603–01.
							(e)Controlled
				groupsFor purposes of this
				section, all persons treated as a single employer under subsection (a) or (b)
				of section 52 or subsection (m) or (o) of section 414 shall be treated as one
				person, and the dollar limitation applicable under subsection (b) for any
				taxable year shall be allocated among such persons in proportion to their
				purchases of qualified tires during such year.
						(f)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is determined under this section with respect to any
				tire, the basis of such tire shall be reduced by the amount of the credit so
				allowed.
						(g)Application of
				sectionThis section shall apply to tires purchased during the
				5-year period beginning on the day after the date of the enactment of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Subsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
					
						(36) in the
				case of an eligible taxpayer (as defined in section 45R(b)), the recycled
				rubber tire credit determined under section
				45R(a).
						.
				(2)Subsection (a) of section 1016 of such Code
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				45R(f).
						.
				(3)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						Sec. 45R. Purchases by vehicle
				fleet operators of tires made from recycled rubber..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to purchases
			 made after the date of the enactment of this Act in taxable years ending after
			 such date.
			
